Citation Nr: 0919412	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant performed active duty for training (ACDUTRA) 
from March to September 1970.  He had additional two-week 
periods of annual training in the United States Army Reserves 
from 1971 to 1975.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Diego, California.  The appellant subsequently moved, and 
the case is now under the jurisdiction of the Oakland, 
California VARO.

The appellant testified before the undersigned Veterans Law 
Judge in November 2007.  A transcript of the hearing is of 
record.

This case was remanded by the Board in January 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  There is no current left ear hearing loss disability for 
VA compensation purposes.

2.  Right ear hearing loss is related to acoustic trauma in 
service.

3.  Tinnitus is related to service-connected right ear 
hearing loss.




CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 101(24), 1110, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for tinnitus as 
secondary to service-connected right ear hearing loss have 
been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).

With respect to Reserves members, diseases or injuries 
incurred or aggravated while performing ACDUTRA are eligible 
for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  However, if performing INACDUTRA, only 
injuries sustained during that time are eligible for service 
connection.  Id.

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period).

The appellant testified during his August 2006 hearing before 
RO personnel and during his November 2007 hearing before the 
undersigned that he first noticed problems with his hearing 
and ringing in his ears during his period of ACDUTRA in 1970.  
He testified that he was exposed to noise in service from 
pistols, rifles, grenade throwers, machine guns and 
amphibious vehicles.

Service treatment records show that the appellant's hearing 
was normal at the time of his 1969 enlistment examination.  
His September 1970 audiometric examination in service 
revealed decreased hearing, as compared with his enlistment 
examination; however these audiometric results did not rise 
to the level of hearing disability for VA purposes.  
38 C.F.R. § 3.385.  Service records also show that the 
appellant went through basic combat training, drill sergeant 
school, and had a military occupation specialty as a light 
weapons infantryman.

Service connection for left ear hearing loss

With respect to left ear hearing loss, the preponderance of 
the evidence is against a finding of a current disability.  
Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The October 2003 VA audiology examination found left ear 
hearing within normal limits and the results of audiometric 
testing did not meet any of the 38 C.F.R. § 3.385 criteria.  
Likewise, VA examinations in December 2004 and March 2007 did 
not reveal left ear hearing loss disability for VA 
compensation purposes.  Similarly, private audiometric 
evaluations, to the extent they comport with the requirements 
for audiological examinations under 38 C.F.R. § 4.85, did not 
show the requisite auditory thresholds for VA hearing loss 
disability.  It was reported that the left ear threshold was 
within normal limits.

While two of the private audiometric examinations noted left 
ear hearing loss speech discrimination at 92%, just below the 
94% disability threshold under 38 C.F.R. § 3.385, it is 
unclear whether the Maryland CNC test was used by these 
private providers as required by 38 C.F.R. § 4.85.  
Regardless, there are only two private audiology reports 
which show speech discrimination scores which may be 
considered disabling.  Given that the vast majority of the 
medical evidence, including three private audiology reports 
and three VA audiology examination reports, does not show 
that any of the hearing loss disability criteria have been 
met with respect to the left ear, the Board concludes that 
the appellant does not have disabling hearing loss in the 
left ear for purposes of entitlement to VA benefits.

Right ear hearing loss

With respect to the right ear, the medical evidence 
establishes that the appellant currently has right ear 
hearing loss.  See March 2007 VA examination report.  As 
such, current right ear hearing loss disability is medically 
shown.  

The "positive" nexus evidence in this case consists of the 
January 2004 statement of a private audiologist, R.S., that 
'[i]t is -- as likely as not -- that the tinnitus and low 
frequency decrease [in hearing in the right ear] he 
experiences is due to the noise he was exposed to during his 
service in Vietnam."  However, R.S. modified his statement 
in April 2006 after the appellant corrected the erroneous 
impression that he had served in Vietnam.  In April 2006, 
R.S. stated that "his [hearing] loss appears to be 
sensorineural and possibly due to acoustic trauma from his 
military service stateside."  

The appellant has also provided positive opinions from J.C., 
M.D., including an October 2004 statement that concluded that 
the appellant's "progressive hearing deterioration more 
likely than not was initially caused by noise exposure 
incurred while in military service."  Dr. J.C. provided 
another opinion in November 2007 wherein he stated that 
"[i]f this patient's military file indicated any hearing 
loss during his military service, and it can be traced to 
acoustic trauma in the same period, I would conclude that his 
hearing loss more than likely originated in military 
service."

The "negative" evidence in this case consists of a December 
2004 VA examiner's opinion that the appellant's hearing loss, 
which at that time was considered normal by VA standards, was 
not service-connected because "it is a low frequency 
conductive component that was not observed until his . . . 
January 2003 audiogram."  Additional negative evidence 
consists of an April 2007 VA examination report addendum 
which concluded that the appellant's "current hearing loss 
is not as likely as not caused by or the result of military 
noise exposure."  The examiner explained that the claims 
folder had been reviewed and that the appellant's right ear 
hearing loss "is most likely a recent onset given that it 
was not present on any of his past audiometric exams."  

The Board finds that the evidence is at least in equipoise on 
the question of whether the appellant's right ear hearing 
loss was incurred in service.  He has repeatedly asserted 
that he had noise exposure and acoustic trauma in service, 
and his service records corroborate that account.  Further, 
the medical opinions on the question of nexus are 
approximately balanced in support of and against the claim.  
Applying the benefit of the doubt rule, the Board therefore 
concludes that the appellant's right ear hearing loss was 
incurred in service.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53-55 (1990).  Accordingly, service connection is 
warranted.

Tinnitus

Service connection may also be granted for a disability that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  With respect to 
tinnitus, the Veteran is competent to report that he 
currently has ringing in his ears and has had this problem 
for many years.  

The "positive" tinnitus nexus evidence consists of a 
private December 2003 audiology report which noted tinnitus 
since service as well as the statements of R.S.  The positive 
evidence also consists of a December 2004 VA examination 
report which found that tinnitus was related to the Veteran's 
right ear condition.  Although that examiner opined that the 
right ear condition, and thus tinnitus, was unrelated to 
service, hearing loss in the right ear has been deemed 
service-connected in this decision.  

The "negative" tinnitus nexus evidence consists of an 
October 2003 VA examination report which noted that the 
appellant reported a five-year history of tinnitus.  The 
examiner concluded that "the complaint of tinnitus is more 
likely than not unrelated to active duty service".  

The only other medical opinion with respect to tinnitus was 
the April 2007 addendum to the March 2007 VA examination 
report wherein the audiologist stated that the tinnitus nexus 
question could not be resolved without resorting to mere 
speculation.  Thus, the April 2007 audiologist was unable to 
link the appellant's tinnitus to his active duty service with 
the required degree of certainty.  See 38 C.F.R. § 3.102 
(when considering application of the benefit-of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility); see also Bloom v. West, 12 Vet. App. 185 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

The Board finds that the evidence is at least in equipoise on 
the question of whether the Veteran's tinnitus is related to 
his service-connected right ear hearing loss.  The sole 
medical opinion which addressed the relationship between 
tinnitus and the right ear condition found a positive 
relationship.  Applying the benefit of the doubt rule, the 
Board therefore concludes that the Veteran's tinnitus was 
incurred in service.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53-55 (1990).  Accordingly, service connection is 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the right ear hearing loss and tinnitus 
claims, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist with respect to those claims, such 
error was harmless and need not be further considered.  

With respect to the left ear hearing loss claim, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
appellant in April 2002 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, VA also provided 
the Appellant with notice of what type of information and 
evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date, in a March 2006 letter.  Accordingly, VA 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Supplemental statements of the case were thereafter issued, 
including in May, July, and October 2007, curing any 
potential timing problem.  Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  VA attempted to obtain additional service 
treatment records following the Board's 2008 remand; however, 
the National Personnel Records Center reported that all 
records had been provided to VA.  Further, the appellant 
provided private medical evidence.  In addition, VA 
examination reports were developed in 2003, 2004, and March 
2007 with an addendum in April 2007.  In part in response to 
the appellant's assertions that these examinations were 
inadequate, an additional VA examination was scheduled in 
October 2007.  However, the examiner was unable to provide a 
diagnosis or medical opinion as the appellant's responses 
were deemed inconsistent and unreliable.  The examiner 
recommended that no further examination attempts be made or 
that in future the appellant be examined at another VA 
facility in the hope that the veteran provides accurate, 
reliable test results.  The Board has fulfilled its duty to 
assist in providing the veteran with a VA examination.  The 
examining physician clearly pointed out that the veteran 
failed to provide reliable results.  The duty to assist is 
not a one-way street, and it appears that the veteran has 
failed to cooperate in developing his claim.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  A review of the record 
reveals several medical reports which show that the veteran's 
left ear hearing is within normal limits.  In light of the 
foregoing, the Board does not find that an additional VA 
examination is necessary.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
and tinnitus is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


